Citation Nr: 0303794	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1975.  

This case first came before the Board of Veterans' Appeals 
(Board) from a determination by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that a previously-denied claim of entitlement to service 
connection for a nervous disorder required the submission of 
new and material evidence for the claim to be reopened.  In 
December 2000, the Board found that new and material evidence 
had been received, and that the claim was reopened; it was 
thereupon remanded for additional development and review in 
accordance with that decision.  The case is again before the 
Board for appellate consideration.

In October 2000, a personal hearing was held before the 
undersigned Veterans Law Judge, sitting at the RO in 
Montgomery.

The issue of entitlement to service connection for PTSD is 
the subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  An immature personality disorder is not a disorder for 
which VA benefits can be assigned.

2.  An inservice immature personality disorder is not shown 
to have been aggravated by active service.

3.  A nervous disorder, variously diagnosed, is first shown 
subsequent to service and is not shown to be related to such 
service.


CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim for service connection for a nervous 
disorder, by a statement of the case and supplemental 
statements of the case.  The Board finds that he was advised 
as to what evidence was needed to establish entitlement to 
the benefits sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, he was advised of both his and 
VA's obligations under the VCAA by means of a letter from the 
RO in June 2001.  This letter identified VA's duty to assist 
him in obtaining evidence, what the evidence must show to 
establish entitlement, what information or evidence was still 
needed, what he could do to help with his claim, and where to 
send the information or evidence.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  It is also noted 
that he has been accorded a VA examination in conjunction 
with his claim.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

With specific regard to personality disorders, such disorders 
are explicitly precluded from being deemed related to 
service, in that they are not considered to be diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2002).  

In the instant case, the report of the veteran's service 
entrance examination, dated in August 1974, shows that he was 
clinically evaluated as psychiatrically normal, with no 
personality deviation identified.  However, the report of a 
Medical Board review dated in February 1975 shows that he was 
found to suffer from a personality disorder; the primary 
diagnosis that was ultimately rendered was immature 
personality disorder, chronic, severe, unchanged, existing 
prior to service.  The Board report specifically notes that 
the veteran's condition was considered to be a defect that 
pre-existed his military service, and that he suffered from 
no disability that was the result of an incident of service 
or which was aggravated thereby.

As noted above, a personality disorder is not a disease or 
injury within the meaning of applicable VA regulation; that 
is, it is not a disability for which VA benefits can be 
assigned.  Service connection requires the manifestation of a 
disease or injury.  Since a personality disorder is not a 
disease or injury for VA purposes, service connection 
therefor cannot be awarded.

In addition, the evidence does not demonstrate that the 
personality disorder identified during service increased in 
severity during that service, such that service connection on 
the basis of aggravation could be awarded.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  As discussed above, the 
inservice Medical Board in particular found that the 
veteran's personality disorder had not been aggravated by his 
active service.  Likewise, the post-service medical evidence 
is devoid of findings whereby the veteran's current nervous 
problems have been found to represent aggravation of his 
inservice personality disorder; in fact, the report of an 
August 2001 VA psychiatric examination shows that inservice 
aggravation of the veteran's personality disorder was 
specifically rejected upon clinical review.  

The Board notes that the August 2001 report also includes 
comments by the examiner to the effect that the veteran's 
major depression tendencies were aggravated by the Marine 
Corps "should the historical experiences at Parris Island 
[claimed by the veteran] be factual."  The report shows that 
the veteran alleged that he experienced a "mental 
breakdown" that was marked in part by the need to leave his 
barracks, that he began running, and that he was apprehended 
by security police, who battered and kicked him before he was 
placed in the brig and then transferred to correctional 
custody.  This "history," however, is in contrast with 
inservice events as summarized on the Medical Board report, 
which indicates, in pertinent part, that after six weeks of 
boot camp the veteran was hospitalized for 1 1/2 months with 
complaints of hip pain that was not confirmed by physical 
findings.  After being informed that he was being returned to 
boot camp, he became combative and fled; he was later found 
by Shore Patrol and admitted to the psychiatric service for 
two months.  He was granted Christmas and New Year's leave, 
and did not return to service but stayed home to support his 
pregnant girlfriend.  The hospitalization summary relating to 
the psychiatric treatment indicates that the veteran had had 
an acute psychotic episode that was brief and well 
circumscribed.  It also shows that, as of February 3, 1975, 
he had been on unauthorized absence for one month and was 
declared a deserter.  In brief, the evidence contemporaneous 
with the veteran's military service does not support the 
"history" he furnished 25 years later, and renders the 
comments by the examiner in August 2001 immaterial.

The post-service medical evidence indicates the presence of a 
nervous disorder approximately nine years following the 
veteran's separation from service.  Private hospitalization 
records dated in October 1984 show that he sought treatment 
for drug and alcohol dependence; diagnoses to include major 
depression were rendered on discharge.  Neither these 
records, nor any other medical records, show that a nervous 
disorder, variously diagnosed as dysthymia, depression, and 
anxiety, had been manifested prior to 1984, or that its 
presence at that time was related to active service that had 
concluded in 1975.  The report of an August 2001 VA 
psychiatric examination, in fact, specifically rejects any 
nexus between the veteran's current nervous disorder and his 
military service.  That report includes comments by the 
examiner that, while dysthymia had been diagnosed, a 
personality disorder was the veteran's core psychological 
impairment, and that the veteran's dysthymia was derived from 
the personality disorder psychopathology.

In brief, the medical evidence does not demonstrate that the 
veteran had a disorder during service for which VA benefits 
can be awarded, or that his personality disorder increased in 
severity during his service.  The medical evidence also does 
not demonstrate that his post-service mental disorder was 
manifested during service, or that its presence after service 
was related to that service.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
nervous disorder, and that claim accordingly fails.


ORDER

Service connection for a nervous disorder is denied.


REMAND

In July 2002, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  Notice of that 
decision was mailed to him later in July 2002, and a Notice 
of Disagreement (NOD) was received by VA in September 2002.  
The claims folder does not reflect, however, that a Statement 
of the Case (SOC) has been furnished to him in response 
thereto.

In circumstances in which an NOD has been received, but an 
SOC has not been issued, the United States Court of Appeals 
for Veterans Claims (Court) has held that the proper remedy 
is a remand by the Board so as to allow issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This case is 
accordingly REMANDED for the following:

The RO is to issue an SOC with regard to 
the veteran's claim of entitlement to 
service connection for PTSD.  The veteran 
is thereafter to be accorded the 
appropriate period of time within which 
to submit a Substantive Appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

